DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species  
i)	Fig.221;
ii)	Fig.152;
iii)	Fig.215; 
	iv) 	Fig.216; and 
	v)	Fig.86.
The species are independent or distinct because Species (i) is directed to an embodiment wherein successive posts of the array of posts extend alternately from the first and second end irons to interdigitate, the first gap or saturation portion of each respective pair of posts being a gap between the first end iron and a post of the pair extending from the second end iron and the second gap or saturation portion of each respective pair of posts being a gap between the second end iron and a port of the pair extending from the first end iron, and wherein the support element comprises a support ring defining grooves for receiving the posts, whereas Species (ii) is directed to an embodiment wherein the posts connect the first end iron and the second end iron, and the end irons define holes, portions of the end irons around the holes being the first and second saturation portions, Species (iii) is directed to an embodiment wherein the posts connect the first end iron and the second end iron and the permanent magnets having a length in a direction aligned with the posts sufficient to generate a flux exceeding a saturation flux of the end irons so that portions of the end irons connecting between the posts act as the first and second saturation portions, Species (iv) is directed to an embodiment wherein the posts connect the first end iron and the second end iron and the permanent magnets having a length in a direction aligned with the posts sufficient to generate a flux exceeding a saturation flux of the posts so that the posts act as the first and second saturation portions, and Species (v) is directed to an embodiment wherein a supporting structure comprises the first end iron, the second end iron, and the array of posts, the supporting structure defining a first respective flux path between each respective pair of posts through the first end iron, and a second respective flux path between each respective pair of posts through the second end iron, the first respective flux path having a first saturation portion with a first respective saturation flux and the second respective flux path having a second saturation portion with a second respective saturation flux, the magnets generating a total magnetic flux in conjunction with the posts that exceeds a sum of the first respective saturation fluxes and the second respective saturation fluxes, and wherein the first and second tabs retain the permanent magnets.
Species (ii) is directed to an embodiment wherein the posts connect the first end iron and the second end iron, and the end irons define holes, portions of the end irons around the holes being the first and second saturation portions, where as Species (iii) is directed to an embodiment wherein the posts connect the first end iron and the second end iron and the permanent magnets having a length in a direction aligned with the posts sufficient to generate a flux exceeding a saturation flux of the end irons so that portions of the end irons connecting between the posts act as the first and second saturation portions, Species (iv) is directed to an embodiment wherein the posts connect the first end iron and the second end iron and the permanent magnets having a length in a direction aligned with the posts sufficient to generate a flux exceeding a saturation flux of the posts so that the posts act as the first and second saturation portions, and Species (v) is directed to an embodiment wherein a supporting structure comprises the first end iron, the second end iron, and the array of posts, the supporting structure defining a first respective flux path between each respective pair of posts through the first end iron, and a second respective flux path between each respective pair of posts through the second end iron, the first respective flux path having a first saturation portion with a first respective saturation flux and the second respective flux path having a second saturation portion with a second respective saturation flux, the magnets generating a total magnetic flux in conjunction with the posts that exceeds a sum of the first respective saturation fluxes and the second respective saturation fluxes, and wherein the first and second tabs retain the permanent magnets.
Species (iii) is directed to an embodiment wherein the posts connect the first end iron and the second end iron and the permanent magnets having a length in a direction aligned with the posts sufficient to generate a flux exceeding a saturation flux of the end irons so that portions of the end irons connecting between the posts act as the first and second saturation portions, whereas Species (iv) is directed to an embodiment wherein the posts connect the first end iron and the second end iron and the permanent magnets having a length in a direction aligned with the posts sufficient to generate a flux exceeding a saturation flux of the posts so that the posts act as the first and second saturation portions, and Species (v) is directed to an embodiment wherein a supporting structure comprises the first end iron, the second end iron, and the array of posts, the supporting structure defining a first respective flux path between each respective pair of posts through the first end iron, and a second respective flux path between each respective pair of posts through the second end iron, the first respective flux path having a first saturation portion with a first respective saturation flux and the second respective flux path having a second saturation portion with a second respective saturation flux, the magnets generating a total magnetic flux in conjunction with the posts that exceeds a sum of the first respective saturation fluxes and the second respective saturation fluxes, and wherein the first and second tabs retain the permanent magnets.
Finally, Species (iv) is directed to an embodiment wherein the posts connect the first end iron and the second end iron and the permanent magnets having a length in a direction aligned with the posts sufficient to generate a flux exceeding a saturation flux of the posts so that the posts act as the first and second saturation portions, whereas Species (v) is directed to an embodiment wherein a supporting structure comprises the first end iron, the second end iron, and the array of posts, the supporting structure defining a first respective flux path between each respective pair of posts through the first end iron, and a second respective flux path between each respective pair of posts through the second end iron, the first respective flux path having a first saturation portion with a first respective saturation flux and the second respective flux path having a second saturation portion with a second respective saturation flux, the magnets generating a total magnetic flux in conjunction with the posts that exceeds a sum of the first respective saturation fluxes and the second respective saturation fluxes, and wherein the first and second tabs retain the permanent magnets.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Per MPEP 808.02, burden is established by a showing of one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
In the instant case, at least (C) applies since a search utilizing different search queries is necessary, e.g., “groove”, “hole”, “end iron saturation”, “post saturation” and  “tab” for the respective species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832